DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10, and 18, Machulo in view of Muller represents the best art of record. However, Machulo in view of Muller fails to encompass all of the limitations of independent claims 1, 10, and 18.
Specifically, the Examiner agrees with the Applicant that Machulo in view of Muller fails to critically teach identifying an initial retracted reference position of the piston rod based on an initial minimum retracted distance, or an initial extended reference position of the piston rod based on an initial maximum extended distance as applied (see Applicant Arguments/Remarks Made in an Amendment, filed 4/12/2022, page 10). Furthermore, Machulo in view of Muller fails to critically moving the work implement with respect to the work vehicle based on a work implement command modified by the identified end of stroke position as recited in claims 1, 10, and 18.
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1, 10, and 18 and the examiner can find no teachings for a method, work vehicle, and grade control system which specifically includes teach identifying an initial retracted reference position of the piston rod based on an initial minimum retracted distance, or an initial extended reference position of the piston rod based on an initial maximum extended distance as applied; and moving the work implement with respect to the work vehicle based on a work implement command modified by the identified end of stroke position, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855